REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 1 recites a storage device comprising: 
a controller that: 
receives write commands having virtual stream identifiers (IDs), 
receives discard commands having the virtual stream IDs, and 
allocates a lifetime of write data to which each of the virtual stream IDs is assigned based on the write commands and the discard commands; and 
nonvolatile memories accessed by the controller depending on physical stream IDs, wherein: 
the controller maps at least two virtual stream IDs among the virtual stream IDs onto one of the physical stream IDs based on the lifetime of the write data allocated by the controller, 
the discard commands indicate that data stored in the storage device are invalid, 
a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the controller assigns, and 
the controller includes: 
a virtual stream lifetime identifier that calculates, as a first lifetime of first write data, a difference between: (1) a time at which the controller receives: (a) a first discard command having a first virtual stream ID among the virtual stream IDs or (b) a first overwrite command having the first virtual stream ID and (2) a time at which the first write data, to which the first virtual stream ID is assigned, are programmed to the nonvolatile memories; and 
a virtual stream clustering manager that: 
compares the first lifetime of the first write data with a lifetime of block data to which each of the physical stream IDs is assigned, and maps the first virtual stream ID onto a first physical stream ID of the physical stream IDs based on a result of comparing the first lifetime with the lifetime of the block data.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: a storage device comprising: a controller that: receives write commands having virtual stream identifiers (IDs), receives discard commands having the virtual stream IDs, and allocates a lifetime of write data to which each of the virtual stream IDs is assigned based on the write commands and the discard commands; and nonvolatile memories accessed by the controller depending on physical stream IDs, wherein: the controller maps at least two virtual stream IDs among the virtual stream IDs onto one of the physical stream IDs based on the lifetime of the write data allocated by the controller, the discard commands indicate that data stored in the storage device are invalid, a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the controller assigns, and the controller includes: a virtual stream lifetime identifier that calculates, as a first lifetime of first write data, a difference between: (1) a time at which the controller receives: (a) a first discard command having a first virtual stream ID among the virtual stream IDs or (b) a first overwrite command having the first virtual stream ID and (2) a time at which the first write data, to which the first virtual stream ID is assigned, are programmed to the nonvolatile memories; and a virtual stream clustering manager that: compares the first lifetime of the first write data with a lifetime of block data to which each of the physical stream IDs is assigned, and maps the first virtual stream ID onto a first physical stream ID of the physical stream IDs based on a result of comparing the first lifetime with the lifetime of the block data.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 11 and 16, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136